Name: Council Regulation (EC) NoÃ 2174/2005 of 21 December 2005 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and Japan pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994
 Type: Regulation
 Subject Matter: European construction;  Asia and Oceania;  communications;  miscellaneous industries
 Date Published: nan

 30.12.2005 EN Official Journal of the European Union L 347/7 COUNCIL REGULATION (EC) No 2174/2005 of 21 December 2005 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Community and Japan pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: By Decision 2005/958/EC of 21 December 2005 on the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and Japan pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 (1), the Council approved, on behalf of the Community, the said Agreement with a view to closing negotiations initiated pursuant to Article XXIV:6 of GATT 1994, HAS ADOPTED THIS REGULATION: Article 1 The duty rates shown in the Annex to this Regulation shall apply for the period indicated. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2005. For the Council The President B. BRADSHAW (1) See page 75 of this Official Journal. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current regulation. Where ex CN codes are indicated, the concessions are to be determined by application of the CN code and corresponding description taken together. Part two Schedule of Customs duties CN code Description Duty rate 3702 32 19 Photographic film in rolls; for colour photography; other A lower applied rate of 1,3 % (1) 8525 40 19 Still image video cameras; other A lower applied rate of 1,2 % (1) 8525 40 99 Still image video cameras; other video camera recorders; other A lower applied rate of 12,5 % (1) (1) The lower applied rates indicated above are to be applied for four years or until the implementation of the results of the Doha Development Agenda Round reaches the tariff level above, whichever comes first.